Memorandum: On the record before us we find that issues of fact are presented that should be passed upon by a jury, involving foreseeability, the character of the material placed alongside the drive, whether inherently dangerous or otherwise, and whether the action of the defendant in placing said material alongside the drive constituted negligence under the circumstances disclosed by the evidence. Upon a new trial other questions may be presented for determination by the jury. All concur, Love, J., not voting. (The judgment *899dismisses the complaint in a negligence action.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.